Order entered August 30, 2013




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01735-CV

                              JUANITA J. GAROFALO, Appellant

                                               V.

   CHANDLER MANAGEMENT D/B/A MCCALLUM CROSSING APARTMENTS,
                            Appellee

                          On Appeal from the County Court at Law No. 5
                                      Collin County, Texas
                              Trial Court Cause No. 05-01979-2012

                                           ORDER
        The Court has before it appellant’s motion for extension of time to file her reply brief.

The Court GRANTS the motion and ORDERS appellant to file her brief within thirty days of

the date of this order.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE